Citation Nr: 9927099	
Decision Date: 09/22/99    Archive Date: 10/05/99

DOCKET NO.  94-48 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to a compensable evaluation for dermatophytosis.


REPRESENTATION

Appellant represented by:	Michael Wildhaber, attorney


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The appellant served on active duty from June 1953 to June 
1956.

This case came before the Board of Veterans' Appeals (the 
Board) on appeal from a May 1994 rating decision of the New 
Orleans, Louisiana, Department of Veterans Affairs (VA) 
Regional Office (RO).  In that decision, the RO denied a 
compensable evaluation for dermatophytosis of feet.  The 
Board, in a January 1997 decision, denied a compensable 
evaluation for dermatophytosis of feet.  Subsequently, the 
appellant appealed the January 1997 decision to the United 
States Court of Appeals for Veterans Claims (formerly the 
United States Court of Veterans Appeals) (hereinafter "the 
Court").  In a March 1998 order, the Court granted a joint 
motion for remand.  [redacted](U.S. Vet. App. 
[redacted]).

The Board remanded this claim in July 1998.  The requested 
development has been accomplished, to the extent possible, 
and the case has been returned to the Board for further 
appellate review. 


FINDING OF FACT

Dermatophytosis is currently manifested by no more than 
slight exfoliation, exudation, or itching in a nonexposed 
surface.


CONCLUSION OF LAW

Dermatophytosis is no more than 0 percent disabling.  38 
U.S.C.A. §§ 1155, 5107(b) (West 1991); 38 C.F.R. Part 4, 
Diagnostic Code 7806 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Increased evaluation

The Board finds that the appellant has submitted evidence 
which is sufficient to justify a belief that his claim for an 
increased evaluation for dermatophytosis is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  That is, his assertion 
that his service-connected disability has worsened raises a 
plausible claim.  See Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992).  The appellant has been recently 
examined and his medical records have been obtained.  See 
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  All 
relevant facts on this issue have been properly developed and 
the duty to assist has been met.  38 U.S.C.A. § 5107(a).

Service connection for dermatophytosis of the feet was 
granted by means of a July 1958 rating decision and assigned 
a noncompensable evaluation.

The Board has reviewed all the evidence of record.  38 C.F.R. 
§§ 4.1, 4.2 (1998).  The Board notes that in July 1985, the 
appellant was hospitalized at a VA facility.  In the VA 
hospitalization summary report, there was a discharge 
diagnosis of "[c]hronic dermatophytosis, both upper 
extremities" was entered.  The VA examiner noted that the 
appellant had a history of chronic irritation and rashes over 
both hands and fingers for the last several years.  In a 
December 1988 rating decision, the RO continued the 
noncompensable evaluation.  The appellant did not appeal that 
decision, and it became final.

At the time of the December 1998 rating decision, 1985 VA 
outpatient treatment reports were not of record.  The Board 
has obtained the VA outpatient treatment reports from 1985, 
and it is aware of the provisions of 38 C.F.R. § 3.157(b) 
(1998).  Thus, the Board will consider the 1985 VA outpatient 
treatment reports in determining whether an increased 
evaluation for dermatophytosis is warranted.  See id.

In June 1985, the appellant underwent a dermatology 
consultation.  The appellant reported dermatophytosis of two 
years duration.  He stated that it was irritating and that 
his skin would split.  The VA examiner stated that upon 
examination, the appellant had dermatitis of the right ring 
and little fingers with skin thickening over the proximal 
interphalangeal joints.  In July 1985, a diagnosis of tinea 
manum was entered.

The appellant underwent a VA examination in January 1994.  He 
reported that his feet burned all the time and that such had 
been occurring for several months.  He stated that his feet 
also felt numb.  The VA examiner noted that he had questioned 
the appellant about the rash on his feet but that the 
appellant did not answer the question.  The VA examiner 
reported that he asked the appellant for details but that the 
appellant gave none.  The VA examiner stated that there was 
thickening of all his toenails, especially the great 
toenails.  There was no rash between the toes.  The VA 
examiner stated that the distribution of the disorder was 
limited to the toenails.  He stated that configuration and 
characteristics of lesions were not applicable.  The 
impression was onychomycosis of the toenails, both feet.

The appellant underwent a VA examination in February 1996.  
The VA examiner stated that examination revealed "very 
little evidence of any skin disease."  There was "barely 
noticeable" epidermal phytosis of both inguinal areas as 
well as both feet.  The VA examiner stated that these were 
the only findings he could make referable to a dermatological 
condition.  The VA examiner noted that the appellant was not 
taking any treatment for his skin at this time.  The 
diagnosis was dermatophytosis, both groins and both feet, 
minimal.

The Board remanded this claim in December 1998 for a VA 
examination.  The VA examiner was asked to answer the 
following questions:

1.  Does the dermatophytosis have slight 
exfoliation, exudation or itching, if on 
a nonexposed surface or small area?

2.  Does the dermatophytosis have 
exfoliation, exudation, or itching 
involving an exposed surface or extensive 
area?

3.  Does the dermatophytosis have 
exudation or itching constant, extensive 
lesions, or marked disfigurement?

4.  Does dermatophytosis have ulceration, 
extensive exfoliation, or crusting?  Does 
it have systemic or nervous 
manifestations, or is it exceptionally 
repugnant?

The appellant underwent a VA examination in September 1998.  
The VA examiner noted that the appellant reported having 
chronic dermatophytosis since military service, but added 
that no further details were known to the appellant.  The VA 
examiner stated that it appeared that the appellant had not 
been on any specific therapy and that previous treatment had 
been ineffective.  The VA examiner stated that the appellant 
was known to experience intermittent pruritus of involved 
skin, particularly interdigital regions of feet and bilateral 
groins.  The appellant denied any other significant 
symptomatology relative to any skin disorder.

Upon physical examination, the VA examiner stated that the 
appellant had bilateral tinea pedis et cruris with scaly 
interdigital skin lesions of the bilateral feet, 
onychomycosis of multiple toenails, and pigmented bilateral 
inguinofemoral, as well as perianal macular eruption.  There 
was mild "ID" reaction with scaliness of interdigital 
regions of bilateral hands.  There were scattered pigmented 
macular, as well as maculopapular, skin lesions of the lower 
legs.

The VA examiner addressed the above four questions.  As to 
the first question, the VA examiner stated that the appellant 
had mild scaliness as well as itching of the interdigital 
regions of the feet and bilateral inguinofemoral, as well as 
perianal regions with mild scaliness of interdigital regions 
of the hands.  The VA examiner noted that the scattered 
pigmented macular-maculopapular skin lesions of the lower 
legs were only slightly pruritic intermittently.  As to the 
second question, the VA examiner stated, "Negative."  He 
added that it should be noted that the dermatophytosis was 
currently limited to nonexposed surfaces.  As to the third 
and fourth questions, the VA examiner stated, "Negative" as 
to each.  The diagnosis entered was tinea pedis et cruris.

The appellant underwent a VA examination in November 1998.  
The VA examiner reported that examination of the appellant 
revealed that his feet appeared normal.  There was no 
ulceration or exfoliation of the feet reported.  The VA 
examiner stated that the appellant had no associated systemic 
or nervous manifestations.  The relevant diagnosis was 
recurrent dermatophytosis.

Service-connected disabilities are rated in accordance with a 
schedule of ratings that are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(1998).

The appellant's service-connected dermatophytosis has been 
rated by analogy to eczema.  A noncompensable evaluation is 
available for slight, if any, exfoliation, exudation, or 
itching, if on a nonexposed surface or small area.  38 C.F.R. 
Part 4, Diagnostic Code 7806 (1998).  A 10 percent evaluation 
is available for eczema if there is exfoliation exudation or 
itching, if involving an exposed surface or extensive area.  
Id.  A 30 percent evaluation is available for eczema if it is 
characterized by exudation or itching constant, extensive 
lesions or marked disfigurement.  Id.  A 50 percent 
evaluation is available for eczema if it is characterized 
with ulceration or extensive exfoliation or crusting, and 
systematic or nervous manifestations, or exceptionally 
repugnant.  Id.

After having reviewed the evidence, the Board concludes that 
the preponderance of the evidence is against an evaluation in 
excess of 0 percent.  Under Diagnostic Code 7806, a 
noncompensable evaluation is manifested by slight, if any, 
exfoliation, exudation, or itching if on a nonexposed surface 
or small area.  38 C.F.R. Part 4, Diagnostic Code 7806.  In 
1985, it was noted that the appellant had dermatophytosis on 
his right ring and little finger.  The appellant reported 
that his skin would split and that it was irritating.  In 
January 1994, the appellant reported that his feet burned all 
the time.  The VA examiner reported that the only skin 
disorder was the thickening of the toenails.  There was no 
rash in between the toenails.  In February 1996, the VA 
examiner noted that there was "very little evidence of any 
skin disease."  There was epidermal phytosis of both 
inguinal areas, as well as both feet, which was "barely 
noticeable."  The VA examiner stated that these were the 
only findings he could make as to a dermatological condition.  
At that time, there was no objective or subjective evidence 
of exfoliation, exudation, or itching.

In September 1998, the appellant had bilateral tinea pedis et 
cruris with scaly interdigital skin lesions of the bilateral 
feet, onychomycosis of multiple toenails, and pigmented 
bilateral inguinofemoral, as well as perianal macular 
eruption.  The VA examiner stated that there was mild "ID" 
reaction with scaliness of interdigital regions of bilateral 
hands.  There were scattered pigmented macular, as well as 
maculopapular, skin lesions of the lower legs.  The VA 
examiner stated as to whether the appellant's dermatophytosis 
had slight exfoliation, exudation, or itching as to an 
nonexposed surface or small area that the appellant had mild 
scaliness as well as itching of the interdigital regions of 
the feet and bilateral inguinofemoral as well as perianal 
regions with mild scaliness of interdigital regions of the 
hands.  He stated "[n]egative" as to whether the 
appellant's dermatophytosis had exfoliation exudation, or 
itching involving an exposed surface or extensive area and 
added that the appellant's dermatophytosis was currently 
limited to nonexposed surfaces.  The VA examiner stated 
"[n]egative" as to whether the appellant's dermatophytosis 
had exudation or itching constant, extensive lesions, marked 
disfigurement, ulceration, exfoliation, crusting, systemic or 
nervous manifestation, or was exceptionally repugnant.

In November 1998, the VA examiner stated that the appellant's 
feet appeared normal.  The VA examiner did not report any 
ulceration or exfoliation of the feet and added that the 
appellant had no systemic or nervous manifestations.  The 
Board finds that such findings are indicative of no more than 
a noncompensable evaluation.  The Board is aware of the 1985 
findings of dermatophytosis on the appellant's right hand, 
which would place the appellant's dermatophytosis on an 
exposed area.  See 38 C.F.R. Part 4, Diagnostic Code 7806.  
However, the noncompensable evaluation contemplates 
exacerbations of the service-connected disability.  See 
38 C.F.R. § 4.1.  In reviewing the entire evidence of record, 
the Board has determined that the preponderance of it, which 
includes the 1994, 1996, and the two 1998 VA examinations, 
reveal that the appellant's dermatophytosis are limited to 
nonexposed areas and is not extensive to warrant an 
evaluation in excess of 10 percent.  See 38 C.F.R. Part 4, 
Diagnostic Code 7806.

An evaluation in excess of 0 percent is not warranted.  No 
medical professional has reported that the appellant's 
dermatophytosis has exfoliation, exudation, or itching 
involving an exposed or extensive area.  In fact, in the 
September 1998 examination report, when asked if the 
appellant had such findings, the VA examiner stated, 
"Negative."  He further noted that the appellant's 
dermatophytosis was limited to nonexposed surfaces.  Itching 
was reported by the VA examiner in that examination report; 
however, itching has not been shown to be on an exposed area 
or an extensive area.  See 38 C.F.R. Part 4, Diagnostic Code 
7806.  When examined in January 1994, the appellant's skin 
disorder was limited to thickening of his toenails.  There 
was no rash between his toes.  In February 1996, the VA 
examiner stated that the appellant had minimal 
dermatophytosis on both his groins and feet.  In November 
1998, the VA examiner stated that the appellant's feet 
appeared normal.

The evidence has also not shown that the appellant's 
dermatophytosis is characterized by exudation or itching 
constant, extensive lesions or marked disfigurement.  See id.  
Rather, an examiner specifically determined that the pruritis 
was intermittent.  Additionally, there have been no findings 
of ulceration, extensive exfoliation, crusting, or systemic 
or nervous manifestations.  See id.  In the September 1998 VA 
examination report, the examiner stated, "Negative," as to 
whether or not the appellant's service-connected 
dermatophytosis manifested such symptoms.  Thus, for these 
reasons, the Board finds that the appellant's dermatophytosis 
is no more than 0 percent disabling.  The Board does note 
that scaliness of the interdigital areas was identified by 
the examiner.  However, he clarified that the 
dermatophytosis, the only service-connected disability, did 
not involve an exposed area.  

The Board notes that the appellant's attorney submitted a 
private medical record, dated April 1998.  The copy submitted 
was not fully legible, and the RO requested another copy.  
The appellant's attorney submitted another copy, which is 
still not fully legible.  Regardless, the part of the copy 
that is legible reveals that the treatment was not for the 
service-connected dermatophytosis.  The diagnoses entered 
were lichen simplex chronicus and seborrheic keratosis.  The 
appellant is not service connected for lichen simplex 
chronicus or seborrheic keratosis and thus even if the 
appellant's attorney has submitted a legible copy, such 
clinical findings reported would not be applicable to the 
appellant's claim for an increased evaluation.  The Board 
does not consider the above diagnoses in the evaluation of 
the service-connected disability.  See 38 C.F.R. § 4.14 
(1998).

The appellant is competent to report his symptoms.  To the 
extent that he has stated that his dermatophytosis is worse 
than the current 0 percent disability evaluation, 
specifically, that his dermatophytosis warrants a 30 percent 
evaluation, the Board finds that the medical findings do not 
support an evaluation in excess of 0 percent.  The 
appellant's attorney has argued that the appellant is 
entitled to a minimum of a 10 percent evaluation, but that a 
30 percent was more appropriate as the April 1998 private 
medical record establishes that the appellant has itching 
constant.  As stated above, the Board notes that the private 
medical record address skin disorders for which the appellant 
is not service connected.

At the time of all four VA examinations, the appellant showed 
no evidence of dermatophytosis with exfoliation, exudation, 
or itching in an exposed area or extensive area; exudation or 
itching constant, extensive lesions or marked disfigurement; 
or ulceration or extensive exfoliation or crusting and 
systemic or nervous manifestations.  See 38 C.F.R. Part 4, 
Diagnostic Code 7806.  The Board attaches greater probative 
weight to the clinical findings made in the January 1994, 
February 1996, September 1998, and November 1998, by skilled, 
unbiased professionals, which revealed findings that are 
consistent with no more than a noncompensable evaluation, 
than to the appellant's and his attorney's statements, even 
if sworn, in support of a claim for monetary benefits.  
Therefore, the Board finds that dermatophytosis is no more 
than 0 percent disabling.  The preponderance of the evidence 
is against the claim, and there is do doubt to be resolved.


II.  Attorney's statements-evidence or argument

The Board notes that the appellant's attorney has set out 
statements that the appellant's dermatophytosis warrants a 
30 percent evaluation, but at the minimum warrants a 
10 percent evaluation.  The appellant's attorney alleged that 
repeated itching was shown "by definition" in an extensive 
area.  The Board has accepted such assertions as argument, 
which it has addressed above; however, it does not accept 
such assertions as evidence that the appellant has itching in 
an extensive area.  First, it has not been shown the 
appellant's attorney has personal knowledge of the 
appellant's symptoms, except those symptoms that have been 
reported by medical professionals in the examination reports.  
Second, the appellant's assertions have not been certified 
under oath or affirmation.  See 38 C.F.R. § 3.200(b) (1998).


ORDER

An increased evaluation for dermatophytosis is denied.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals



 

